 Case 3:17-cv-00601-MHL Document 179 Filed 02/27/20 Page 1 of 1 PageID# 2935



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division



ROBERT DAVID STEELE,et al.
    Plaintiffs,

                                                             Civil Action No. 3:I7CV601(MHL)

JASON GOODMAN,et al,
       Defendants.



                                            ORDER


       This matter is before the Court on Defendant Patricia A. Negron's Motion to Appear by

Telephone at the March 16, 2020 Settlement Conference with U.S. Magistrate Judge Young (ECF

No. 177). Defendant Negron requests that the Court allow her to appear by telephone rather than in-

person attendance as required by the Order scheduling the Settlement Conference(ECF No. 176).

       Upon due consideration, the Court DENIES Defendant Negron's motion. The requirements

set forth in the Court's Order Regarding Settlement Procedures (ECF No. 176)—including the

requirement of physical attendance at the settlement conference—shall remain in effect.

       Let the Clerk file this Order electronically and notify all counsel accordingly.

       It is so ORDERED.



                                                             /s/
                                             Roderick C. Young
                                             United States Magistrate Judgi

Richmond, Virginia
Date: February 27,2020
